 

 

Exhibit 10.1

 

WAIVER AND CONSENT AGREEMENT

 

January 19, 2016

 

Silicon Valley Bank

2400 Hanover Street

Palo Alto, California 94304

Attn:    Ms. Carley Brandt

 

Re:Loan Arrangement Between Silicon Valley Bank (“Bank”) and

Real Goods Energy Tech, Inc., et al.

 

Dear Ms. Brandt:

 

Reference is made to that certain loan arrangement by and among Bank, REAL GOODS
ENERGY TECH, INC. (“Real Goods Energy”), REAL GOODS TRADING CORPORATION (“Real
Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware corporation (“Alteris”)
and REAL GOODS SYNDICATED, INC. (“Syndicated”), MERCURY ENERGY, INC.
(“Mercury”), REAL GOODS SOLAR, INC. – MERCURY SOLAR (“Mercury Solar”), ELEMENTAL
ENERGY, LLC (“Elemental”), and SUNETRIC MANAGEMENT LLC (“Sunetric”, and together
with Real Goods Energy, Real Goods Trading, Alteris, Syndicated, Mercury,
Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Borrower”). Borrower’s obligations under the Loan Agreement are
guarantied by REAL GOODS SOLAR, INC. (the “Guarantor”, and together with
Borrower, jointly, severally, and collectively, the “Obligors”). Further
reference is made to that certain Non-Recourse Loan Document Sale and Assignment
Agreement of even date herewith (the “Assignment”) by and between Bank and SOLAR
SOLUTIONS AND DISTRIBUTION, LLC (“Assignee”). Capitalized terms used herein and
not otherwise defined here will have the meanings given to them in the
Assignment.

 

Bank has been asked to assign, convey and transfer the Assigned Interest to
Assignee pursuant to the terms of the Assignment, and Bank has agreed to do so,
but only if Obligors consent to the Assignment in writing and waive and release
all claims that Obligors may have against Bank (if any). Accordingly, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Obligors agree as follows:

 

1.          Consent to Assignment. Each of the Obligors hereby: (a) consents to
the Assignment; and (b) confirms and agrees that the Assignment complies fully
with the requirements of the Loan Documents regarding assignment and that
neither Assignor nor Assignee need to obtain any consents from, or take any
further action with respect to, Obligors to effectuate such assignment, and if
any such consents or further action are or were required, each of the Obligors
hereby waives all such requirements.

 

 

 

 

2.          Waiver and Release. Each of the Obligors hereby acknowledges and
agrees that it has no offsets, defenses, causes of action, suits, damages,
claims, or counterclaims against Bank, SVB Financial Group, or their respective
officers, directors, employees, attorneys, representatives, shareholders,
predecessors, successor, and assigns (collectively, the “Bank Released Parties”)
with respect to, in connection with, or arising from, the Loan Agreement, the
other Loan Documents, the Assignment, any contracts, promises, commitments or
other agreements to provide, arrange for, or obtain loans or other financial
accommodations to or for Obligors, or otherwise, and that if any of the Obligors
now has, or ever did have, any offsets, defenses, causes of action, suits,
damages, claims, or counterclaims against one or more of the Bank Released
Parties, whether known or unknown, at law or in equity, from the beginning of
the world through this date and through the time of execution of this Agreement,
all of them are hereby expressly WAIVED, and each of the Obligors hereby
RELEASES the Bank Released Parties from any liability therefor.

 

3.          Entire Agreement. This letter agreement shall be binding upon
Obligors and their respective employees, representatives, successors, and
assigns, and shall inure to the benefit of Bank and the Bank Released Parties.
This letter agreement and all documents, instruments, and agreements executed in
connection herewith incorporate all of the discussions and negotiations between
Bank and Obligors, either expressed or implied, concerning the matters included
herein and in such other documents, instruments and agreements, any statute,
custom, or usage to the contrary notwithstanding. No such discussions or
negotiations shall limit, modify, or otherwise affect the provisions hereof. No
modification, amendment, or waiver of any provision of this letter agreement, or
any provision of any other document, instrument, or agreement between Bank and
Obligors shall be effective unless executed in writing by a duly authorized
officer of Bank.

 

4.          Counterpart. This letter agreement may be executed in multiple
counterparts, each of which will constitute an original, but all of which when
taken together will constitute a single contract. The delivery of an executed
counterpart of a signature page of this letter agreement by email will be
effective as delivery of a manually executed counterpart of this letter
agreement.

 

[remainder of page intentionally blank]

 

 2 

 

 

This letter agreement shall be construed in accordance with the laws of the
State of New York, is intended to take effect as a sealed instrument, and has
been executed by Obligors after consultation with independent counsel of its own
selection, and is executed as of the date first set forth above.

 

    Very truly yours,           REAL GOODS ENERGY TECH, INC.   REAL GOODS
SYNDICATED, INC.               By:     By:     Name: Dennis Lacey   Name: Dennis
Lacey   Title: Chief Executive Officer   Title: Chief Executive Officer        
      REAL GOODS ENERGY TRADING CORPORATION   ALTERIS RENEWABLES, INC.        
By:     By:     Name: Dennis Lacey   Name: Dennis Lacey   Title: Chief Executive
Officer   Title: Chief Executive Officer                     MERCURY ENERGY,
INC.   ELEMENTAL ENERGY, LLC               By:     By:     Name: Dennis Lacey  
Name: Dennis Lacey   Title: Chief Executive Officer   Title: Chief Executive
Officer               REAL GOODS SOLAR, INC. - MERCURY SOLAR   SUNETRIC
MANAGEMENT LLC               By:     By:     Name: Dennis Lacey   Name: Dennis
Lacey   Title: Chief Executive Officer   Title: Chief Executive Officer        
      REAL GOODS SOLAR, INC.         By:           Name: Dennis Lacey        
Title: Chief Executive Officer        

 

Signature Page to Waiver and Consent Agreement

 



 

